t c memo united_states tax_court susan p obersteller petitioner v commissioner of internal revenue respondent docket no 7693-o1l filed date susan p obersteller pro_se t richard sealy iii and catherine tyson for respondent memorandum opinion swift judge this matter is before us on respondent’s motion under rule for summary_judgment unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure - - the issue for decision is whether respondent abused his discretion in relying upon transcripts of account to verify assessment of petitioner’s tax_liabilities for purposes of sec_6330 background at the time the petition was filed petitioner resided in portland texas on date respondent filed a notice_of_federal_tax_lien lien filing against petitioner relating to petitioner’s assessed and unpaid federal income taxes for and on date petitioner timely submitted to respondent’s appeals_office a written request for a collection hearing under sec_6320 to challenge respondent’s lien filing in petitioner’s written request petitioner did not identify any specific issues or the basis for any specific challenges to respondent’s lien filing on january and respondent’s appeals_office mailed letters to petitioner inviting petitioner to meet personally with respondent’s appeals officer and respondent enclosed with those letters copies of petitioner’s transcripts of account for and form meftra and a plain language computer printout of petitioner’s account for and the individual_master_file imf between january and date petitioner petitioner's spouse and petitioner’s legal_representative exchanged a number of letters with respondent’s appeals officer in which petitioner explained that petitioner would only be satisfied if respondent provided to petitioner not the above transcripts of account but specifically form sec_23c summary record of assessments relating to petitioner’s federal income taxes for and in his letters respondent’s appeals officer made it clear that respondent was relying on the above referenced transcripts of account not form sec_23c to verify the assessments that were the bases for the lien filing and that respondent was willing to meet face-to-face with petitioner and petitioner’s spouse and representative and to make available to petitioner additional copies of those transcripts respondent’s letters also suggested specific dates for a face-to-face meeting but petitioner and petitioner’s representative refused to meet with respondent’s appeals officer unless a commitment was made by the appeals officer to obtain and to have at the meeting a copy of form sec_23c relating to petitioner’s and federal income taxes on date respondent’s appeals_office mailed to petitioner’s representative a notice_of_determination in which it was explained that the above lien filing made by respondent with q4e- respect to petitioner’s assessed and unpaid taxes for and was sustained on date petitioner filed under sec_6330 a petition for judicial review of the above final_determination made by respondent regarding collection of petitioner’s assessed and unpaid taxes for and on date petitioner filed an amended petition discussion petitioner asserts that because respondent refused to provide a copy of a signed form 23c at the collection hearing respondent’s appeals officer failed to properly verify under sec_6330 that respondent’s lien filing met the requirements of any applicable law or administrative procedure we have repeatedly held that absent irregularities respondent may rely on forms and transcripts of account for the purpose under sec_6330 of verifying data relevant to respondent’s assessments of tax deficiencies against taxpayers 118_tc_162 lindsey v commissioner tcmemo_2002_87 howard v commissioner tcmemo_2002_81 holliday v commissioner tcmemo_2002_67 duffield v commissioner tcmemo_2002_53 mann v commissioner tcmemo_2002_48 in the alternative petitioner asserts generally that she did not receive the type of due process hearing that is anticipated under sec_6330 to the contrary petitioner and petitioner’s representative were repeatedly notified of respondent’s willingness to meet of suggested dates and times for a meeting and of respondent’s willingness to consider any specific good_faith issues raised by petitioner under sec_6330 c petitioner makes only frivolous arguments respondent’s appeals_office did not abuse its discretion in sustaining respondent’s lien filing we shall grant respondent’s motion for summary_judgment an appropriate order and decision will be entered
